          Case 5:18-cr-03409-KG Document 40 Filed 11/14/18 Page 1 of 15



                    IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                      CR No. 18-3409 KG

TOMAS FELICIANO FRANCISCO-PEDRO,

               Defendant.

     DEFENDANT’S MOTION TO SUPPRESS EVIDENCE AND STATEMENTS

       COMES NOW Defendant Tomas Feliciano Francisco-Pedro, by and through his

attorney, Assistant Federal Public Defender André Poissant, and respectfully moves to

suppress all evidence and statements obtained as a result of the unlawful stop, detention,

arrest, and interrogation of Mr. Francisco-Pedro that occurred on July 26, 2018, in Roswell,

New Mexico. This motion is based on the Fourth and Fifth Amendments to the United

States Constitution, Rules 12(b) and 41(h) of the Federal Rules of Criminal Procedure, and

the points and authorities included herein.

                                    BACKGROUND

       On July 25, 2018, Homeland Security Investigations received a tip from a person

identified as “Jose” about the location of a possible “alien stash house” in Roswell, New

Mexico. The tip indicated that the residence was located at 505 South Cedar Avenue in

Roswell. Agents initiated surveillance and observed that the windows at the front had

reflective tint.
            Case 5:18-cr-03409-KG Document 40 Filed 11/14/18 Page 2 of 15



          On July 26, 2018, at approximately 11:30 a.m., Homeland Security Investigations

agents, Immigration and Customs Enforcement and Removal Operations agents, and

Roswell Police Department (RPD) officers surrounded the alleged alien stash house in

Roswell. After the RPD officers conducted a “call out,” thirteen men exited the residence.

According to the government, the thirteen individuals were illegally present in the United

States.

          HSI Special Agent (SA) Juan Lujan interviewed several of the individuals at the

alleged alien stash house. During the questioning, an individual stated that a person had

left the residence driving a gold sports utility vehicle (SUV). SA Lujan asked the RPD

officers patrol the area and search for vehicles matching the description.

          RPD officers stopped a gold Ford Edge SUV with California license plates. The

driver of the vehicle presented a Mexican driver’s license bearing the name Tomas

Humberto-Camacho. A picture of the driver was shown to several of the individuals at the

alleged alien stash house who identified the driver as the person who had left the residence

in the gold SUV. The driver was arrested.

          Approximately eight hours later, SA Lujan interrogated the driver who admitted his

real name is Tomas Feliciano Francisco-Pedro. Mr. Francisco-Pedro stated he was pending

deportation because he failed to attend his immigration proceedings. SA Lujan showed Mr.

Francisco-Pedro two passports found in the SUV he was driving. Mr. Francisco-Pedro

stated that the pictures were of his cousins “Shakira” and “Cinco” and they had been

arrested a few days before. Mr. Francisco-Pedro explained that his cousins were

responsible for the alleged smuggling operation and that he was there visiting them. The


                                               2
         Case 5:18-cr-03409-KG Document 40 Filed 11/14/18 Page 3 of 15



government charged Mr. Francisco-Pedro and the co-defendants with conspiracy to take a

hostage, hostage taking, and aiding and abetting.

                                       DISCUSSION

I.     The evidence was obtained in violation of the Fourth Amendment

       The Fourth Amendment to the United States Constitution protects “the right of the

people to be secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures.” U.S. Const. amend. IV. “No right is held more sacred, or is more

carefully guarded, by the common law, than the right of every individual to the possession

and control of his own person, free from all restraint or interference of others, unless by

clear and unquestionable authority of law.” Terry v. Ohio, 392 U.S. 1, 9 (1968).

       The RPD officers and federal agents violated Mr. Francisco-Pedro’s Fourth

Amendment rights by unlawfully stopping and detaining him. As a result, all evidence and

statements obtained after the unlawful stop and detention, including Mr. Francisco-Pedro’s

statement, must be excluded from trial.

       A.     The stop was not justified at inception

       In addressing the constitutionality of an investigative detention, the inquiry is

twofold. First, the police officer’s action must be “justified at its inception.” United States

v. Morgan, 855 F.3d 1122, 1125 (10th Cir. 2017) (quotation omitted). Second, the police

officer’s action must be reasonably related in scope to the circumstances which justified

the interference in the first place. See Morgan, 855 F.3d at 1126. The government bears

the burden of demonstrating that the seizure was sufficiently limited in scope and duration




                                              3
           Case 5:18-cr-03409-KG Document 40 Filed 11/14/18 Page 4 of 15



to satisfy the conditions of an investigative seizure. See United States v. Lopez, 849 F.3d

921, 925 (10th Cir. 2017).

         “An individual ‘may not be detained even momentarily without reasonable,

objective grounds for doing so . . . .’ ” United States v. Fox, 600 F.3d 1253, 1258–59 (10th

Cir. 2010) (quoting Florida v. Royer, 460 U.S. 491, 498 (1983)). The officer must have an

articulable and reasonable suspicion that the person detained is engaged in criminal

activity. Terry, 392 U.S. at 20. The reasonableness of the officer’s actions are analyzed

under an “objective standard.” United States v. Winder, 557 F.3d 1129, 1134 (10th Cir.

2009).

         In this case, Mr. Francisco-Pedro was stopped without reasonable suspicion in

violation of the Fourth Amendment. The RPD officers stopped Mr. Francisco-Pedro on an

unsubstantiated tip. This case is thus similar to Florida v. J.L., 529 U.S. 266, 268 (2000),

in which the Supreme Court held that “an anonymous tip that a person is carrying a gun,”

“without more,” did not establish reasonable suspicion. In that case, “[a]ll the police had

to go on . . . was the bare report of an unknown, unaccountable informant who neither

explained how he knew about the gun nor supplied any basis for believing he had inside

information about J.L.” Id. at 271. Similar deficiencies are present here. As the Tenth

Circuit has repeatedly held, “something more than an anonymous tip of illegal activity is

required to provide reasonable suspicion.” United States v. Tucker, 305 F.3d 1193, 1201

(10th Cir. 2002). The “something more” was lacking here. Compare, e.g., United States v.

Sanchez, 519 F.3d 1208 (10th Cir. 2008); United States v. Garner, 416 F.3d 1208 (10th

Cir. 2005); United States v. Hauk, 412 F.3d 1179 (10th Cir. 2005); United States v. Tucker,


                                             4
           Case 5:18-cr-03409-KG Document 40 Filed 11/14/18 Page 5 of 15



305 F.3d 1193 (10th Cir. 2002). The unsubstantiated tip from Jose and the general

description from the alleged undocumented persons did not give the RPD officers the

particularized and objective basis necessary to suspect Mr. Francisco-Pedro of criminal

activity. As a result, the RPD officers could not lawfully stop and detain Mr. Francisco-

Pedro.

         The RPD officers did not observe Mr. Francisco-Pedro commit a traffic violation.

There is no evidence that Mr. Francisco-Pedro had committed or was committing any

offense when the police officers stopped him. The RPD officers had no articulable facts

that would support a finding of reasonable suspicion that Mr. Francisco-Pedro had

committed any offense. As a result, the stop was not justified by reasonable suspicion and

was unlawful in violation of Mr. Francisco-Pedro’s rights under the Fourth Amendment.

         B.    The detention was unlawful

         A Terry stop may only last long enough to address (1) the reason that caused the

stop, and (2) related safety concerns. Rodriguez v. United States, 135 S.Ct. 1609, 1614

(2015). Those tasks are usually limited to requesting a driver’s license and vehicle

registration, running a criminal history check, and issuing a warning ticket. See United

States v. Karam, 496 F.3d 1157, 1161 (10th Cir. 2007). “Authority for the seizure thus ends

when tasks tied to the traffic infraction are — or reasonably should have been —

completed.” Rodriguez, 135 S.Ct. at 1614. A stop “prolonged beyond that point is

unlawful.” Id., 135 S.Ct. at 1616 (internal citation omitted).

         Here, the detention started at the moment that the police officers stopped Mr.

Francisco-Pedro and caused him to yield to the show of authority. See Morgan, 936 F.3d


                                              5
         Case 5:18-cr-03409-KG Document 40 Filed 11/14/18 Page 6 of 15



at 1567. At that point, Mr. Francisco-Pedro was seized for purposes of the Fourth

Amendment. Id. Thereafter, the police officers unreasonably prolonged the detention based

on the general description of a gold SUV. When Mr. Francisco-Pedro produced a driver’s

license, the RPD officers should have allowed him to leave. Instead, they detained Mr.

Francisco-Pedro. The RPD officers unlawfully extended the duration of the detention to

obtain a photograph of Mr. Francisco-Pedro. Because the RPD officers prolonged the

detention beyond the point when it should have concluded, the scope of the detention was

unlawful in violation of Mr. Francisco-Pedro’s rights under the Fourth Amendment. See

Rodriguez, 135 S.Ct. at 1616.

       C.     The statements must be suppressed

       Mr. Francisco-Pedro moves the Court to suppress the statements that he gave after

his unlawful arrest. The RPD officers’ and federal agents’ conduct resulted in a direct

violation of Mr. Francisco-Pedro’s Fourth Amendment rights. Because there was no

temporal or causal break between Mr. Francisco-Pedro’s unlawful arrest and his

subsequent interrogation, his statements should also be suppressed.

       Whether evidence obtained following a Fourth Amendment violation must be

suppressed depends on whether the evidence “has been come at by exploitation of (the]

illegality or instead by means sufficiently distinguishable to be purged of the primary

taint.” Wong Sun v. United States, 371 U.S. 471, 488 (1963). In order to break the causal

chain between the violation and an accused’s subsequent statement, it is not enough “that

the statement meet the Fifth Amendment standard of voluntariness but that it ‘be

sufficiently an act of free will to purge the primary taint.’” Brown v. Illinois, 422 U.S. 590,


                                              6
         Case 5:18-cr-03409-KG Document 40 Filed 11/14/18 Page 7 of 15



602 (1975) (quoting Wong Sun, 371 U.S. at 486); see also Taylor v. Alabama, 457 U.S.

687, 690 (1982) (Miranda warnings not enough to purge the taint of an unlawful search

and seizure).

       As a result, a statement’s alleged voluntariness alone is not sufficient to dispel the

effects of the illegal search or seizure because that voluntariness only speaks to Fifth

Amendment concerns and does not address the distinct policies and interests of the Fourth

Amendment. Brown, 422 U.S. at 600–603; United States v. Melendez-Garcia, 28 F.3d

1046, 1053–1055 (10th Cir. 1994). Similarly, when a person’s arrest violates the

Constitution, a Miranda warning alone is not enough to purge a confession of the taint of

the illegal arrest—that is, the Fourth Amendment violation. See, e.g., Brown, 422 U.S. at

603 (“It is entirely possible, of course, as the [government] here argues, that persons

arrested illegally frequently may decide to confess, as an act of free will unaffected by the

initial illegality. But the Miranda warnings, alone and per se, cannot always make the act

sufficiently a product of free will [to] break, for Fourth Amendment purposes, the causal

connection between the illegality and the confession.”).

       In Brown, the Court found that the confession was not sufficiently attenuated from

the illegal arrest because less than two hours had elapsed since the defendant’s arrest and

confession, there were no intervening events, and the arrest without probable cause had a

“quality of purposefulness” in that it appeared to be an “expedition for evidence”

undertaken “in the hope that something might turn up.” Brown, 422 U.S. at 605. The burden

is on the government to show that the confession is admissible. Brown, 422 U.S. at 604.




                                             7
         Case 5:18-cr-03409-KG Document 40 Filed 11/14/18 Page 8 of 15



       Consideration of the Brown factors leads to the conclusion that although Mr.

Francisco-Pedro received Miranda warnings, his statements remain tainted by the earlier

Fourth Amendment violation. Kaupp, 538 U.S. at 633 (“we held in Brown that Miranda

warnings, alone and per se, cannot always . . . break, for Fourth Amendment purposes, the

causal connection between the illegality and the confession.”) (internal quotation marks

omitted). As a result, all of Mr. Francisco-Pedro’s statements must be suppressed.

II.    The statements were obtained in violation of the Fifth Amendment

      The Fifth Amendment to the United States Constitution guards individuals from

being compelled to incriminate themselves. U.S. Const. amend. V. The Fifth Amendment

privilege against self-incrimination includes the requirement that a defendant be made

aware of the right to remain silent and to an attorney before police interrogation. Miranda

v. Arizona, 384 U.S. 436, 444–45 (1966).

      A.     The initial statements were obtained in violation of Miranda

      The RPD officers initially questioned Mr. Francisco-Pedro without advising him of

his Miranda rights. The government is barred from using at trial statements obtained during

custodial interrogation before the defendant is given the Miranda warning, unless the

defendant waived those rights. Miranda, 384 U.S. at 444. Thus, a warning is required when

the defendant is in custody and subjected to questioning that meets the legal definition of

interrogation. United States v. Revels, 510 F.3d 1269, 1273 (10th Cir. 2007).

       “Whether a suspect is in custody represents an objective determination.” United

States v. Jones, 523 F.3d 1235, 1239 (10th Cir. 2008). A person may be in custody for

Miranda purposes before being arrested under the Fourth Amendment. Berkemer v.


                                            8
         Case 5:18-cr-03409-KG Document 40 Filed 11/14/18 Page 9 of 15



McCarty, 468 U.S. 420, 441 (1984). Courts must “ignore the subjective views of

interrogating officers” and instead look to “(1) whether the circumstances demonstrated a

police-dominated atmosphere; (2) whether the nature and length of the officers’

questioning was accusatory or coercive; and (3) whether the police made [defendant] aware

that [he] was free to refrain from answering questions, or to otherwise end the interview.”

Revels, 510 F.3d at 1275.

       Mr. Francisco-Pedro was in the functional equivalent of custody when RPD officers

ordered him out of the SUV and Mr. Francisco-Pedro obeyed. These circumstances

demonstrate that the police controlled the scene. The RPD officers asked highly intrusive

and accusatory questions and obtained a photograph of Mr. Francisco-Pedro. There was no

indication that Mr. Francisco-Pedro was free to refrain from answering questions. On the

contrary, it was obvious there was no alternative but to submit and respond to the questions.

       Interrogation includes not only express questioning, but also “any words or actions

on the part of the police (other than those normally attendant to arrest and custody) that the

police should know are reasonably likely to elicit an incriminating response from the

suspect.” United States v. Yepa, 862 F.3d 1252, 1257 (10th Cir. 2017) (quoting Rhode

Island v. Innis, 446 U.S. 291, 301 (1980)). The RPD officers asked Mr. Francisco-Pedro

questions that were reasonably likely to elicit incriminating responses. See United States v.

Perdue, 8 F.3d 1455, 1465 (10th Cir. 1993). The police officers knew that their questions

were reasonably likely to elicit an incriminating response. Under such circumstances, the

police officers should have informed Mr. Francisco-Pedro of his rights under Miranda




                                              9
        Case 5:18-cr-03409-KG Document 40 Filed 11/14/18 Page 10 of 15



before questioning him and Mr. Francisco-Pedro’s initial statements were obtained in

violation of Miranda.

       B.     The subsequent waiver and statements were not voluntary

       Approximately eight hours after the arrest, SA Lujan continued the interrogation

after advising Mr. Francisco-Pedro of his Miranda rights. Mr. Francisco-Pedro did not

invoke his right to counsel and he continued to talk to SA Lujan. When a defendant talks

to police after being advised of his right to remain silent, the government bears the burden

of proving by a preponderance of the evidence that the waiver of the right was voluntary.

Colorado v. Connelly, 479 U.S. 157, 168 (1986). The question whether an individual

waived his rights “is not one of form, but rather whether the defendant in fact knowingly

and voluntarily waived the rights delineated in the Miranda case.” North Carolina v.

Butler, 441 U.S. 369, 373 (1979).

       For the post-Miranda statements to be admissible at trial, the government has the

burden of proving that the waiver of Miranda rights was knowing and voluntary. Moran v.

Burbine, 475 U.S. 412, 421 (1986); Edwards v. Arizona, 451 U.S. 477, 483 (1981);

Miranda, 384 U.S. at 475. This is a heavy burden because courts must indulge every

reasonable presumption against waiver of fundamental constitutional rights. Johnson v.

Zerbst, 304 U.S. 458, 464 (1938).

       In determining whether an individual’s rights were voluntarily waived, courts

consider the following factors: the individual’s age, intelligence, and education; whether

the individual was informed of his or her rights; the length and nature of the individual’s

detention and interrogation; and the use or threat of physical force against the individual.


                                            10
        Case 5:18-cr-03409-KG Document 40 Filed 11/14/18 Page 11 of 15



United States v. Smith, 606 F.3d 1270, 1276 (10th Cir. 2010). The Tenth Circuit has

specifically found that only if the totality of the circumstances surrounding the

interrogation shows both an uncoerced choice and the requisite level of comprehension,

can a waiver be effective. Sharp v. Rohling, 793 F.3d 1216, 1233 (10th Cir. 2015); United

States v. Hernandez, 93 F.3d 1493, 1501 (10th Cir. 1996).

       Additionally, an admission by a defendant may not be used as evidence at a criminal

trial unless the statement was made voluntarily. See Jackson v. Denno, 378 U.S. 368, 380

(1964). “The government bears the burden of showing, by a preponderance of the evidence,

that a confession is voluntary.” United States v. Lopez, 437 F.3d 1059, 1063 (10th Cir.

2006) (citing Missouri v. Seibert, 542 U.S. 600, 608 n.1 (2004)). The determination of

whether a statement is voluntary is based on the totality of the circumstances considering

both the characteristics of the accused and the details of the interrogation where no single

factor is determinative. Lopez, 437 F.3d at 1063; United States v. Lugo, 170 F.3d 996, 1004

(10th Cir. 1999). In order to evaluate whether a statement or confession was coerced, the

court is to consider the characteristics of the defendant, the circumstances surrounding the

statements, and the tactics employed by the police. United States v. Guerro, 983 F.2d 1001,

1004 (10th Cir. 1993).

       The relevant factors are: “(1) the age, intelligence, and education of the defendant;

(2) the length of detention; (3) the length and nature of the questioning; (4) whether the

defendant was advised of his constitutional rights; and (5) whether the defendant was

subject to physical punishment.” Lopez, 437 F.3d at 1063–64 (citing Schneckloth v.

Bustamonte, 412 U.S. 218, 226 (1973)). The question is whether the defendant’s “will has


                                            11
        Case 5:18-cr-03409-KG Document 40 Filed 11/14/18 Page 12 of 15



been overborne and his capacity for self-determination critically impaired.” Schneckloth,

412 U.S. at 225–26. Subtle psychological coercion, either by promise of leniency or

indirect threat, may render a confession involuntary. United States v. Tingle, 658 F.2d

1332, 1335 (9th Cir. 1981).

       In Hart v. Attorney Gen. of the State of Fla., 323 F.3d 884 (11th Cir. 2003), the

Eleventh Circuit found that, although the defendant has been read his rights under Miranda,

and also signed a Miranda waiver form, the defendant’s decision to waive his rights and

confess was not voluntary, knowing and intelligent. In Hart, the court found that the

defendant’s decision was the product of a law enforcement officer’s deception and that

statements made by the law enforcement officer was contradictory to the Miranda warning.

Hart, 323 F.3d at 894–895.

       In this case, the recording of the interrogation establishes that SA Lujan used

coercive tactics to compel Mr. Francisco-Pedro to talk. SA Lujan never inquired of Mr.

Francisco-Pedro his level of education or his mental state. In total, the circumstances

indicate that Mr. Francisco-Pedro did not have a full awareness of the nature of the rights

abandoned and the consequences of the decision to abandon them. The circumstances also

indicate that his statements were not voluntarily made. As a result, Mr. Francisco-Pedro’s

statements were obtained in violation of the Fifth Amendment.

III.   The fruits of the unlawful stop and interrogation must be suppressed

       The exclusionary rule forbids the use of improperly obtained evidence at trial. See,

Mapp v. Ohio, 367 U.S. 643, 655 (1961). The stop and detention violated Mr. Francisco-

Pedro’s Fourth Amendment rights and requires suppression of any statements made and


                                            12
        Case 5:18-cr-03409-KG Document 40 Filed 11/14/18 Page 13 of 15



evidence seized after that time. As a result of the unlawful detention, the agents determined

his immigration status and connected him to the alleged alien stash house. The agents

would not have obtained this information but for the unlawful stop and detention.

       The Tenth Circuit has ruled that this kind of evidence must be suppressed if it was

gained from a Fourth Amendment violation. See United States v. Olivares-Rangel, 458

F.3d 1104, 1121 (10th Cir. 2006). The immigration status of Mr. Francisco-Pedro, any

statements Mr. Francisco-Pedro made, and other evidence were obtained as the result of

the unlawful detention, and all evidence and statements must be suppressed as the “fruit of

the poisonous tree.” Wong Sun v. United States, 371 U.S. 471, 488 (1963).

       SA Lujan violated Mr. Francisco-Pedro’s Fifth Amendment rights by the prolonged

custodial interrogation without Miranda warnings. Because the discovery of his

immigration status and connection to the co-defendants, his statements, and other evidence

were the result of the prolonged interrogation in violation of Miranda, all evidence and

statements must be suppressed as the “fruit of the poisonous tree.” Wong Sun, 371 U.S. at

488. See also Olivares-Rangel, 458 F.3d at 1111. Mr. Francisco-Pedro requests that the

Court issue an order suppressing this evidence and statements.

                                     CONCLUSION

       Mr. Francisco-Pedro was unlawfully stopped, detained, and interrogated. As a

result, the law enforcement agents unlawfully obtained evidence and statements in

violation of the Fourth and Fifth Amendments. All evidence and statements must be

excluded from use at trial.

       Mr. Francisco-Pedro requests an evidentiary hearing on this motion.


                                             13
         Case 5:18-cr-03409-KG Document 40 Filed 11/14/18 Page 14 of 15



       In connection with the requested evidentiary hearing and if the government does not

otherwise disclose the information, Mr. Francisco-Pedro further requests, pursuant to Rule

26.2 of the Federal Rules of Criminal Procedure, that the government disclose to defense

counsel at least forty-eight hours before the hearing any statements, including grand jury

testimony, of suppression hearing witnesses. This request is made to avoid delays in the

conduct of the hearing, which necessarily will be longer if counsel has to seek recesses to

review materials provided by the government at the hearing.

       Mr. Francisco-Pedro expressly requests the right to raise any other motions and

arguments based on the facts and evidence that may arise during any evidentiary hearings

in this case.

       The government opposes this motion.

       WHEREFORE, for the foregoing reasons, this Court should suppress all the

evidence and statements obtained as a result of the unlawful stop, detention, and

interrogation of Mr. Francisco-Pedro.




                                          Respectfully submitted,

                                          FEDERAL PUBLIC DEFENDER
                                          506 S. Main St., Ste. 400
                                          Las Cruces, New Mexico 88001
                                          (575) 527-6930

                                          Electronically filed (November 14, 2018)
                                          By: /s/ André Poissant
                                                ANDRÉ POISSANT
                                                Assistant Federal Public Defender



                                            14
        Case 5:18-cr-03409-KG Document 40 Filed 11/14/18 Page 15 of 15



                            CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading was electronically filed with
the Clerk of the Court using the CM/ECF filing system which caused a copy to be served
via electronic mail to counsel of record Luis A. Martinez, Assistant United States Attorney
on November 14, 2018.

                                         Electronically filed (November 14, 2018)
                                         By: /s/ André Poissant
                                               ANDRÉ POISSANT
                                               Assistant Federal Public Defender




                                            15
